Now/13/2018 4:48:53 PM 6 7:18-cv-08386-NSR-PETt*DUOeFPS Filed 11/13/18 Page1of4 2/4

Littler Mendelson, P.C.
One Newark Canter

8th Floor

Newark, NJ 07102

 

beam Bed fos ro
Employment & Uaber Liw sens nant Wend

Peter Ajalat and Russ McEwan

‘Office Managing Shareholders
November 13, 2018 Lindsay M,.Sorin
973.848.4727 direct
973.848.4700 main
973.556.1746 fax

 

Isorin@llttar. com 4 *
VIA FACSIMILIE (914.390.4179) A-(\ | AtScoverny LSSVR5 Canlse cases | oe
Hon, Nelson S. Roman ak He Wh Ce ad Vee- reenen
United States District Judge Cor Dec. (3, wR & ef \0'
United States Courthouse » Nove (3, et
300 Quarropas Street, Courtroom 218 a
White Plains, NY 10601 SO ORD :

 
 

Re: William Gunnar Truitt v. Salisbury Bank and Trust Compan}!

Index No. 7:18-cy-08386 HON: NELSQN S. ROMAN
UNITED STATES DISTRICT: sUDGE

Dear Judge Roman:

This firm represents Salisbury Bank and Trust Company and Salisbury Bancorp, Inc.
(collectively, the “Bank”), The Bank is in receipt of Plaintiff’ William Gunnar Truitt's November
12, 2018 letter to this Court seeking an informal conference, That. letter grossly misstates the
exchange between the parties and the Bank respectfully submits that no conference is nécessary,

The Bank has not refused to produce any categories of evidence required by the
Discovery Protocols and, in fact, advised Plaintiff's counsel in a telephone conference on
October 30, 2018 that they had already complied with the pilot discovery protocols.

Plaintiff's letter claims that there is a dispute regarding “text messages about Mr. Truitt’s
termination, including text messages sent from Salisbury executives. to Mr. Truitt, e. Bs
instructing Mr. Truitt to return bank property.” No written discovery has been propounded yet in
this matter, While the alleged text messages (to the extent they exist) may possibly be “relevant"
in the broadest sense of the term regarding this litigation in general, they were not responsive to
the limited Discovery Protocols, which only required the Bank to produce any documents “the
defendant sent to or received from the plaintiff regarding the termination, and any documents
that. record the reasons for the termination decision.” See, Section 3(f) of the Pilot Discovery
Protocols (emphasis added). Post-separation requests to return property are not “regarding the
termination” or a “record” of the “reasons for the termination decision.”

  
 

 

‘While. this-letter is not the appropriate time or place to raise relevant defenses on the merits, as noted by Plaintiff's
er copidl, tlie Bankiconrends Flatntite was not terminated — he resigned,

 
Now/13/2018 4:46:53PM-6 7-18-cv-08386-NSR-PEH#HeLH OR SFRE% Filed 11/13/18 Page2of4 %4

Hon. Nelson 8, Roman
United States District Judge
November 13, 2018

Page 2

Contrary to Plaintiffs claims, the Bank’s counsel represented to Plaintiffs counsel
during their October 30, 2018 meet and confer telephone conférence that efforts have been made
to preserve any and all relevant text messages, A. litigation hold letter was. issued to Bank
employees believed by the Bank to be key witnesses shortly after service of the Complaint.

On October 15, 2018, Plaintiffs counsel sent a letter to the Bank’s counsel identifying
additional ‘persons, with whom Plaintiff allegedly corresponded by text message or Facebook
messaging post his separation. The Bank does not issue cell phones to its employees. After
discussion on. October 30, 2018, Plaintifi?s counsel admitted that Plaintiff had no basis for
believing there were any communications between himself and high level Bank executives,
leaving only lower level employees, save one. That one person, a Vice President of Retail
Lending and Commercial Operations, was not involved at all in Plaintiff's decision to separate.

Accordingly, the alleged text messages about which Plaintiff claims exist would have
been post- separation from rank and file Bank employees’ personal cell phones and personal
Facebook accounts’ and which are not within the Defendants’ possession, custody or control.
Of course, to the extent such text messages exist to and from any employee of the Bank and
Plaintiff, they were equally in the control of Plaintiff, who. now claims he deleted them. Plaintiff
has not indicated that he made any effort (from IPhone back-ups or otherwise) to retrieve the

alleged text messages, nor has he advised when he allegedly deleted them or why hie allegedly
deleted them.

Notwithstanding, on that same day they received the letler — October 15, 2018 ~ defense
counsel advised the Bank. to instruct that the individuals identified by Plaintiff in his counsel’s
letter preserve any text messages relevant to this case. We further ascertained that, none of those
persons identified by Plaintiff with whom Plaintiff had allegedly communicated had any role in
his resignation and separation and, hence, were not privy to “the reasons: for his termination.”

Of course, and as we previously advised Plaintiff's counsel, the Bank has and will
continue to comply with all Court rules regarding the production of documents, including
electronically stored information. All necessary litigation holds are in place and documents will
be produced as may be required by the federal Rules of Civil Procedure. Because these post-
separation communications allegedly about return of property are not any documents “the

 

2 Importantly, Connecticut law forbids employers fronyrequesting or-requiring-that employees share passwords or
socja] media account access. Conn.Gen.Stat. § 31-40x.

 
Now/13/2018 4:46:53P ibe 7:18-cv-08386-NSR-PHlerssegserne30 Filed 11/13/18 Page3of4 “4

Hon. Nelson §, Roman
United States District Judge
November 13, 2018

Page 3

defendant sent to or received from the plainthif regarding the termination, and ary documents
that record the reasons for the termination decision” they were not responsive to any document
request in the limited Pilot Discovery Protocols,

Very truly yours,

oC Cam heb~
Lindsay M. Sorin.

ce: Robert Lower, Esq. (via email)
Ted McCullough, Esq. (via email)
James Coughlin, Esq. (via email)
Amber M. Spataro, Esq. (via email)

 
wma Y/13/2018 4:46:59PM 6 7-18-cv-08386-NSR-PE"LHOREAPS> Filed 11/13/18 Page 4 of 4

Littler

Employmant & Labor Law Salythons Worldwide

FACSIMILE COVER SHEET

November 13, 2018

To: Hon. Nelson Stephen Roman Fax: 914.390.4179 Phone:

Fax #(8) verified before sending (Initial):

From: Lindsay M. Sorin Fax: 973.586.1746 Phone: 973,848,4727

Length, including this cover letter: 4 Pages

If you do not receive all pagas, please call Sender's Phone Number.

Message:

CONFIDENTIALITY — The information contained In this fax message is intended only for the personal
and confidential use of the designated recipient(s) named above, This message is a communication
from attorneys or their agents relating to pending legal matters and, as such, is intanded to .be
privileged and/or confidential. if the reader of this message is not the intended recipient or an agent
responsible for delivering it to the intended recipient, you are hereby notified that you have recelved
this document In error, and that any review, dissemination, distribution or copying of this message is
Strictly prohibited. If you have received this communication in error, please notify us immediately by
telephone and return the original message to us by mail. Thank you.

Transmittal Completed: am/pm —_ Client Code: UserNumber: _ 3253

Littler Mendéison, P.C,
Ona Newark Center, ath Floor, Newark, NU 07102
Tet: 973.848.4700 Fax: 973,643,6626 www.littlar.com

 

1/4

 
